Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chris Fey (Reg No. 74,500) on 21 May 2021.
Please Amend the Foregoing claims as follows: 
14.          (Currently Amended) A computing machine, comprising:
a microprocessor;
a graph data coordinator logic section configured to perform a partitioning pre-processing step to assign first and second destination vertices to first and second partitions such that the first and second destination vertices are uniquely assigned to one partition from among the first and second partitions, wherein:
the graph data coordinator logic section is configured to:
perform a graph processing operation;
load a given partition of destination vertices from among the first and second partitions from a solid state drive (SSD) into a main memory of a computing machine; 
stream one or more chunks of source vertex data from the SSD into the main memory of the computing machine; 
perform graph processing based at least on the given partition of destination vertices and the streamed one or more chunks of source vertex data;
update the given partition of destination vertices based at least on the streamed one or more chunks of source vertex data; 
generate mirror updates for other partitions associated with the given partition;
write the updated partition of destination vertices from the main memory to the SSD; and
update the mirrors sequentially based on partition identifier (ID).

 
16.          (Currently Amended) The computing machine of claim 14, wherein the graph data coordinator logic section is configured to write the updated partition of destination vertices from the main memory to the SSD.
 
17.          (Currently Amended) The computing machine of claim 16, wherein the graph data coordinator logic section is configured to:
load the updated partition of destination vertices from the SSD to the main memory
 
20.          (Currently Amended) A computing machine, comprising:
a microprocessor;
a graph data coordinator logic section configured to perform a partitioning pre-processing step to assign first and second destination vertices to first and second partitions such that the first and second destination vertices are uniquely assigned to one partition from among the first and second partitions, wherein:
the graph data coordinator logic section is configured to:
perform a graph processing operation;
load a given partition of destination vertices from among the first and second partitions from a solid state drive (SSD) into a main memory of a computing machine; 
stream one or more chunks of source vertex data from the SSD into the main memory of the computing machine; 
perform graph processing based at least on the given partition of destination vertices and the streamed one or more chunks of source vertex data;
update the given partition of destination vertices based at least on the streamed one or more chunks of source vertex data; 
generate mirror updates for other partitions associated with the given partition;
write the updated partition of destination vertices from the main memory to the SSD; and
store the mirrors for the given partition sequentially in the other partitions.

ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…in a partitioning pre-processing step, assigning first and second destination vertices to first and second partitions such that the first and second destination vertices are uniquely assigned to one partition from among the first and second partitions…performing graph processing based at least on the given partition of destination vertices and the streamed one or more chunks of source vertex data…wherein generating mirror updates further comprises updating the mirrors sequentially based on partition identifier (ID).“
[Claims 3-4, 7-8, 12-13 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 9) “…in a partitioning pre-processing step, assigning first and second destination vertices to first and second partitions such that the first and second destination vertices are uniquely assigned to one partition from among the first and second partitions…performing graph processing based at least on the given partition of destination vertices and the streamed one or more chunks of source vertex data…for each edge “[Wingdings font/0xE0]” of an edge list in which vertex “u” is associated with vertex “v” in a “u[Wingdings font/0xE0]v” relationship, determining whether the vertex “v” is already assigned to a partition “P”; in response to determining that 
[Claims 10-11 indicated allowable by virtue of depending from and incorporating the subject matter of claim 9.]

(Claim 14) “…a graph data coordinator logic section configure to perform a partitioning pre-processing step to assign first and second destination vertices to first and second partitions such that the first and second destination vertices are uniquely assigned to one partition from among the first and second partitions... perform graph processing based at least on the given partition of destination vertices and the streamed one or more chunks of source vertex data…update the mirrors sequentially based on partition identifier (ID).”
[Claim 16-17 indicated allowable by virtue of depending from and incorporating the subject matter of claim 14.
Support for a graph data coordinator logic section as recited in the claims appears at least at [0059] and FIG 4B.]


[Support for a graph data coordinator logic section as recited in the claims appears at least at [0059] and FIG 4B.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 4 May 2021 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

	CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137